Citation Nr: 0113997	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for coronary artery disease 
with hypertension, to include as secondary to service-
connected nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel
INTRODUCTION

The veteran had active service from July 1943 to May 1946.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO), in Sioux Falls, South Dakota in which the 
RO denied the veteran's claim of entitlement to service 
connection for coronary artery disease with hypertension, to 
include as secondary to nicotine dependence. 

Prior to reaching this decision, the Board obtained a 
Veteran's Health Administration medical opinion (VHA), dated 
in April 2001.  That opinion has been associated with the 
claims file.  A copy of the VHA opinion was provided to the 
veteran and his representative and they were offered an 
opportunity to submit additional evidence and/or argument.  
The veteran's representative submitted additional argument in 
May 2001 and this matter is ready for review by the Board.  


FINDING OF FACT

Coronary artery disease with hypertension is not shown by the 
medical evidence of record to be causally or etiologically 
related to service, to include as secondary to nicotine 
dependence.  


CONCLUSION OF LAW

Coronary artery disease with hypertension was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 2000), as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. NO. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.303, (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
coronary artery disease with hypertension, to include as 
secondary to service-connected nicotine dependence.  
Initially, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board is satisfied that all relevant facts in 
connection with this appeal have been properly developed and 
that no further assistance to the veteran is required to 
comply with the duty to assist the claimant mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  

In this regard, the veteran's service medical records have 
been obtained and the veteran offered testimony in support of 
his claim at a hearing at the RO in June 1999.  In addition, 
there is no indication that there are any outstanding records 
that need to be associated with the claims file.  Further, in 
addition to medical opinions obtained by the RO, the Board 
obtained a VHA medical opinion regarding the veteran's 
contention that he developed coronary artery disease with 
hypertension as a result of service, to include as secondary 
to nicotine dependence.  The veteran and his representative 
were provided with a copy of the VHA opinion and have also 
been afforded time for presenting further evidence and 
argument.  As such, the Board finds that no further 
assistance is necessary for an equitable adjudication of the 
claim.  Therefore, the Board will proceed with adjudication 
of the veteran's appeal.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Likewise, service connection may be presumed for 
cardiovascular-renal disease including hypertension if it is 
shown that the veteran manifested these disorders to a degree 
of ten percent within one year of separation from service.  
38 C.F.R. §§ 3.307, 3.309(a) (2000).

The Board recognizes that recently passed legislation 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service. 38 U.S.C.A. § 1103 (West 1991 & Supp. 
2000).  However, this new section applies only to claims 
filed after June 9, 1998.  As the veteran in the present case 
filed his claim in May 1998, this provision will not affect 
the disposition of this appeal.

The Board also notes that in February 1993, VA General 
Counsel issued an opinion addressing when benefits may be 
awarded based upon in-service tobacco use.  The General 
Counsel indicated that direct service connection may be 
granted if the evidence shows injury or disability resulting 
from tobacco use in service. VAOPGCPREC 2-93, 58 Fed. Reg. 
42,756 (1993).  In June 1993, the General Counsel clarified 
that its February 1993 opinion did not mean that service 
connection will be established for a disability related to 
tobacco use if the affected veteran smoked in service.  
Rather, it means that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection.  The 
General Counsel held that the claimant must demonstrate that 
the disability resulted from the use of tobacco during 
service, and the adjudicator must take into consideration the 
possible effect of smoking before and after service.

In May 1997, the VA General Counsel issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted if the following 
three questions can be answered affirmatively: (1) whether 
nicotine dependence may be considered a disability for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health found that nicotine dependence may be 
considered a disability for VA compensation purposes. 

During the pendency of this appeal, in an October 1999 rating 
decision, the RO granted the veteran's claim of entitlement 
to service connection for nicotine dependence.  The veteran 
now claims entitlement to service connection for coronary 
artery disease with hypertension, to include as secondary to 
his service-connected nicotine dependence.  The veteran's 
service medical records are negative for any complaints of or 
treatment for coronary artery disease with hypertension.  

Post-service treatment records consisting of records from 
Holy Infant Hospital, St. Alexius Medical Center, St. Luke's 
Hospital, the University of Minnesota Hospital and Clinic, 
and a VA examination report reflect treatment for and 
diagnoses of coronary artery disease and hypertension, and 
indicate that the veteran is status post myocardial 
infarction.  Records show that the veteran was hospitalized 
on several occasions at Holy Infant Hospital from December 
1977 through April 1998.  During this time, the veteran was 
diagnosed with various disorders including frequent premature 
ventricular contractions, myocardial irritability (could be 
due to myocarditis or endocarditis from preceding pneumonitis 
with ventricular irritation and irritability), 
arteriosclerotic heart disease with angina, essential 
hypertension, irregular cardiac rhythm associated with 
arteriosclerotic heart disease and hypertensive 
cardiovascular disease, and myocardial ischemia with possible 
myocardial injury transient and cardiac arrhythmia.  On 
admission in June 1981, it was indicated the veteran smoked a 
maximum of 80 packs of cigarettes per year and in June 1992, 
the veteran was noted to be a reformed cigarette smoker.  

The veteran was also treated at St. Luke's Hospital in 
December 1977 for multiple multifocal premature ventricular 
contractions, obstructive pulmonary disease, and noted to 
have had recent resolved pneumonia.  It was indicated that 
coronary heart disease had not been excluded.  In December 
1977, the veteran reported that he had smoked an average of 
40 cigarettes per day from the age of 20 until two weeks 
prior to his admission to St. Luke's when he discontinued 
smoking. 

Records from the University of Minnesota Hospital and Clinic 
and the Community Care Clinic dated March 1990 to September 
1997 reflect that the veteran was treated for pneumonia with 
chronic obstructive pulmonary disease (COPD) and coronary 
artery disease.  It was indicated that the veteran had smoked 
one to two packs of cigarettes per day for approximately 40 
to 50 years.  

Treatment records from St. Alexius Medical Center dated April 
1998 to June 1998 reflect that the veteran was treated for 
pneumonia, hyperuricemia, hypercholesterolemia, COPD and 
hypertension and noted to have a history of bronchiectasis, 
spontaneous pneumothorax and a question of a history of 
myocardial infarct in approximately 1978.  These records also 
indicate that the veteran had a history of smoking 70 packs 
of cigarettes per year and that he stopped smoking in 
approximately 1988.  

In a May 1998 statement from D. Ramirez, M.D., a physician 
who treated the veteran at Holy Infant Hospital, Dr. Ramirez 
indicated that he had treated the veteran periodically since 
1992 for severe COPD, pulmonary insufficiency and recurrent 
bouts of pneumonia.  Dr. Ramirez stated that the veteran was 
a reformed lifetime smoker.  Dr. Ramirez opined that the 
veteran's pulmonary condition as well as his heart 
irregularities were "initiated a long time ago by nicotine 
addiction."  The veteran was afforded a personal hearing at 
the RO in June 1999.  During the hearing, the veteran 
testified that he became nicotine dependent during service.  

The veteran was afforded a VA examination in July 1999.  The 
Board notes that there is some inconsistency in the record, 
in that during the examination, the appellant denied having a 
myocardial infarction, while other treatment records indicate 
that the veteran had a history of myocardial infarction.  The 
examiner diagnosed the veteran with nicotine dependence, 
chronic with it being at least as likely as not that the 
veteran became nicotine dependent during service.  The 
examiner also diagnosed the veteran with chronic COPD with 
prominent emphysema and diffusion of lung capacity due to 
nicotine dependence and chronic tobacco abuse.  The veteran 
was also diagnosed with essential hypertension and history of 
spontaneous left pneumothorax.  The veteran was not diagnosed 
with coronary artery disease and the examiner gave no 
indication that the veteran had any heart disorder or 
hypertension that had been caused by nicotine dependence. 

In an October 1999 Hearing Officer Decision, the Hearing 
Officer granted service connection for nicotine dependence 
and service connection for COPD as secondary to service-
connected nicotine dependence.  Pursuant to an April 2001 
Board request, this matter was referred to the Chief of Staff 
of a VA Medical Center in Fayetteville, Arkansas for a VHA 
opinion regarding the etiology of the veteran's currently 
diagnosed hypertension and coronary artery disease.  The VA 
physician indicated that she reviewed the veteran's claims 
file and opined that there was "no good evidence that [the 
veteran] has coronary artery disease."  She stated that 
there was no well documented myocardial infarction and that 
the veteran had not had any testing to document myocardial 
ischemia and there was no evaluation of his left ventricular 
function.  Additionally, the VA physician indicated that the 
record reflected a diagnosis of hypertension "well 
controlled."  She stated that she was not aware of any 
study, which found a correlation or causal connection between 
cigarette smoking and hypertension.  Therefore, she opined 
that she was uncomfortable saying that the veteran's 
hypertension was caused by his nicotine dependence.  In 
conclusion, the VA physician opined that (1) While the 
veteran had premature ventricular contractions, there was no 
evidence that this was caused by coronary artery disease and 
there was no good evidence that the veteran had coronary 
artery disease and (2) The examiner could not say that the 
veteran's hypertension was caused by nicotine dependence. 

As indicated, the veteran's service medical records are 
negative for treatment for or diagnoses of coronary artery 
disease with hypertension during service and there is no 
indication that the veteran developed coronary artery disease 
or hypertension within one year of his discharge from 
service.  Thus, there is no basis for a grant of service 
connection on a direct basis or on a presumptive basis.  The 
question then becomes whether the evidence shows that the 
veteran developed coronary artery disease with hypertension 
as a result of his service-connected nicotine dependence.  
With the exception of a statement from Dr. Ramirez, the 
veteran's post-service treatment records and VA examinations 
dated from December 1977 to July 1999 do not etiologically 
relate coronary artery disease with hypertension to the 
veteran's in-service tobacco use or nicotine dependence, or 
otherwise to the veteran's military service.

In May 1998, Dr. Ramirez stated that the veteran's pulmonary 
disorder as well as his heart irregularities were initiated a 
long time ago by nicotine addiction.  However, Dr. Ramirez 
gave no reasons or explanations for this opinion.  
Additionally, there is no indication that Dr. Ramirez 
reviewed the veteran's claims file or service medical 
records.  In an April 2001 VHA opinion, a VA physician 
specifically opined that the veteran did not have coronary 
artery disease with hypertension as a result of his service-
connected nicotine dependence.  In reaching this conclusion, 
the VA physician noted that she had reviewed the veteran's 
claims file and she set forth a thorough discussion of the 
veteran's treatment history.  She concluded that it did not 
appear that the veteran even had coronary artery disease and 
that she was not aware of any studies linking or relating 
hypertension to smoking.  As such, she found no causal 
relationship between the veteran's nicotine dependence and 
coronary artery disease or hypertension.  The VA physician's 
opinion is based on a thorough review of all of the evidence 
of record and she sets forth clear reasons and bases for her 
opinion.  Thus, the Board finds this opinion more persuasive 
than the statement from Dr. Ramirez.  The only other evidence 
of record establishing a link between the veteran's heart 
irregularities and his service-connected nicotine dependence, 
are the veteran's own statements.  Inasmuch as the veteran is 
a lay person with no medical training, his statements, alone, 
are insufficient to establish a nexus between his coronary 
artery disease with hypertension and his service-connected 
nicotine dependence.  See Brewer v. West, 11 Vet. App. 228 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Although the Board appreciates the veteran's 
arguments, the Board cannot disregard the persuasive medical 
opinion from the VHA physician regarding the etiology of the 
veteran's heart irregularities and hypertension.  

The record does not present an approximate balance of 
positive and negative evidence as to any material issue.  A 
preponderance of the evidence is against the claim.  
Consequently, because a state of equipoise of the positive 
evidence and the negative evidence does not exist, the 
benefit-of-the-doubt doctrine does not apply in this case.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for coronary artery disease with 
hypertension, to include as secondary to nicotine dependence 
is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

